       Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MICHAEL HART, as personal representative
of the Estate of Cody Serda,

       Plaintiff,

vs.                                                                  No. CV 19-529 KG/JFR

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

       Defendant.

                           MEMORANDUM OPINION AND ORDER

       Cody Serda died in an automobile collision while riding his motorcycle on October 11,

2017. (Doc. 1-1) at 2. Cody was a beneficiary to five State Farm Mutual Automobile Insurance

Company (State Farm) insurance policies executed by his grandfather, Patrick Serda. Id. In

pertinent part, Cody’s Estate (the Estate) claims State Farm “failed to obtain a proper rejection of

uninsured and underinsured motorist coverage” as required under New Mexico state law. Id.

Thus, the Estate argues that State Farm must reform its uninsured and underinsured motorist

(UM) coverage to award the maximum amount permitted by law. Id. The Estate commenced

this lawsuit in the Second Judicial District Court of Bernalillo County, requesting a declaratory

judgment against State Farm and damages for breach of contract. Id. at 2-4. State Farm timely

removed the case to this Court. (Doc. 1) at 1-4.

       Presently before the Court are State Farm’s Motion for Summary Judgment (Motion)

(Doc. 24) and the Estate’s Cross-Motion for Summary Judgment on Declaratory Action (Cross-

Motion) (Doc. 28). Both Motions are now fully and timely briefed. See (Docs. 27, 32,

Responses, and Docs. 33, 34, Replies). The Court notes jurisdiction under 28 U.S.C. § 1332.
        Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 2 of 14




Having considered the parties’ briefing, the record, and the relevant law, the Court grants in part

and denies in part State Farm’s Motion for Summary Judgment (Doc. 24) and grants in part and

denies in part the Estate’s Cross-Motion for Summary Judgment (Doc. 28).

   I.      Summary of Undisputed Material Facts

        The parties do not dispute the material facts of this case. At Cody’s death, the Serdas had

five automobile insurance policies covering the family’s five vehicles. (Doc. 28) at ¶¶ 1, 2, 8.

Each of the Serdas’ insurance policies carried liability coverage of $100,000 per person and

$300,000 per incident. Id. at ¶ 9. The insurance policies also included UM coverage for $25,000

per person and $50,000 per incident. Id. at ¶ 10. The policies were subject to “stacking,”

entitling the Serdas to combine the total coverage for each policy when filing a claim. Id. at ¶

23; (Doc. 32) at 3.

        The Serdas could have purchased UM coverage in an amount equal to their liability

limits—$100,000 per person and $300,000 per incident—for each of their five policies. (Doc.

28) at ¶¶ 24-25. Because the Serdas opted to purchase less UM coverage than they were entitled,

New Mexico law required that they sign a “rejection” notice, evidencing their informed consent

to waive full coverage. See (Doc. 27) at 2. The Serdas were provided this rejection form and a

“menu” of available UM coverage options at the time they executed their policies.1 (Doc. 28) at

¶ 26; (Doc. 34) at 5.




        1.      The parties dispute whether the rejection forms were signed. Compare (Doc. 32)
at 2 with (Doc. 34) at 4. Whether the forms were signed, however, is immaterial to the Court’s
analysis. See Marckstadt v. Lockheed Martin, Corp., 2010-NMSC-001, at ¶ 24, 147 N.M. 678
(holding that “a signature is not required” for a written rejection of UM coverage to be valid).
                                                 2
          Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 3 of 14




   II.       Summary Judgment Standard

          Summary judgment is appropriate if the moving party shows “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Once the movant meets its initial burden of demonstrating the absence of a genuine issue

of material fact, the burden shifts to the non-movant to set forth specific facts showing a genuine

issue for trial. Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767 (10th Cir.

2013). The court views the facts in the light most favorable to the nonmoving party and draws

all reasonable inferences in the nonmoving party’s favor. Tabor v. Hilti, Inc., 703 F.3d 1206,

1215 (10th Cir. 2013).

          A fact is “material” if it could have an effect on the outcome of the lawsuit. Smothers v.

Solvay Chems., Inc., 740 F.3d 530, 538 (10th Cir. 2014) (quoting Tabor, 703 F.3d at 1215). A

dispute over a material fact is “genuine” only if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). When, as here, the parties file cross motions for summary judgment, a court is

“entitled to assume that no evidence needs to be considered other than that filed by the parties[.]”

Atlantic Richfield, Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1148 (10th Cir. 2000).

   III.      Discussion

          New Mexico’s UM statute, NMSA 1978, § 66-5-301, “requires an insurer to offer UM[]

coverage in an amount equal to the liability limits of the policy.” Progressive Nw. Ins. Co. v.

Weed Warrior Servs., 2010-NMSC-050, ¶ 15, 149 N.M. 157. If an insured purchases UM

coverage for an amount lower than the liability limits of their policy, that functions as an implicit

“rejection” of full UM coverage. Id. Upon either an implicit or explicit rejection, the insurer

must provide, inter alia, a written statement to inform the insured of their “knowing and



                                                   3
       Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 4 of 14




intelligent decision to receive or reject the full amount of [UM] coverage[.]” Jordan v. Allstate,

2010-NMSC-051, ¶ 2, 149 N.M. 162.

       The New Mexico Supreme Court set forth “the form and manner that offers and

rejections of UM[] coverage must take.” Casados v. Safeco Ins. Co. of Am., 2014 WL

11511720, at *8 (D.N.M.) (quoting Jordan, 2010-NMSC-051, at ¶ 14). The Court explained that

it was addressing the question of UM coverage “to provide guidance on [an insurer’s] technical

requirements….” Jaramillo v. Gov’t Employees Ins. Co., 573 Fed. Appx. 733, 743 (10th Cir.

2014) (quoting Jordan, 2010-NMSC-051, at ¶ 13). These requirements mandate that an insurer:

(1) “inform the insured that he or she is entitled to purchase UM[] coverage in an amount equal

to the policy’s liability limits;” (2) inform the insured “that he or she has a right to reject UM[]

coverage altogether;” (3) ensure the rejection is memorialized in writing and “endorsed, attached,

stamped, or otherwise made a part of the policy of bodily injury and property damage

insurance;” and (4) “provide the corresponding premium charge” for the minimum, maximum,

and “any other levels” of UM coverage offered (e.g., provide a “menu” of available coverage

options). Jordan, 2010-NMSC-051, at ¶ 17, 21 (citing N.M.S.A. 1978 § 66-5-301) (Jordan

factors). The Jordan factors seek to provide “transparency” and arm the insured with “sufficient

information to allow them to make an informed choice about their desired level of coverage.”

Jaramillo, 2011 WL 13085936, at *6.

       It is undisputed that because the Serdas opted for an amount of UM coverage that was

lower than their liability limits, they needed to execute a valid rejection. The parties agree that

the central question before the Court is, thus, whether the Serdas’ insurance policies satisfied

Jordan’s strict requirements for rejecting UM coverage. (Doc. 32) at 5. The Court will analyze

each of the Jordan factors in turn.



                                                  4
       Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 5 of 14




        A. State Farm’s Compliance with Jordan Factors (1), (2), and (3)

        In its Cross-Motion, the Estate submits the Serdas’ insurance “Declarations Page”—an

invoice itemizing their coverage and premium payments—which includes a message regarding

the UM coverage rejection. (Doc. 28) at 23. In pertinent part, the Declaration states:

        IMPORTANT MESSAGES

        YOU HAVE REJECTED THE OFFER OF UNINSURED AND UNKNOWN
        MOTORISTS COVERAGE WITH LIMITS EQUAL TO YOUR
        LIABILITY COVERAGE LIMITS FOR BODILY INJURY AND
        PROPERTY DAMAGE, AND YOU HAVE SELECTED THE LOWER
        LIMITS SHOWN ABOVE UNDER COVERAGE & LIMITS. YOUR
        DECISION IS REFLECTED IN YOUR NEW MEXICO UNINSURED AND
        UNKNOWN MOTROSITS COVERAGE ACKNOWLEDGEMENT OF
        COVERAGE REJECTION THAT FOLLOWS AS A PART OF THIS
        DECLARATIONS PAGE. THE ACKNOWLEDGEMENT OF COVERAGE
        REJECTION INCLUDES ALL THE UNINSURED AND UNKNOWN
        MOTORISTS COVERAGE LIMITS AND ASSOCIATED PREMIUMS
        AVAILABLE AT THE TIME OF THE ISSUANCE OF THIS
        DECLARATIONS PAGE.

Id. (emphasis and capitalization in original). The Estate attaches a subsequent form entitled

“New Mexico Uninsured and Unknown Motorists Coverage (Acknowledgement of Coverage

Rejection),” for each of the Serdas’ five policies. Id. at 12-24. On this form, it states:

        I acknowledge and agree that I have been offered Uninsured and Unknown
        motorists Coverage with limits equal to my Liability Coverage limits for bodily
        injury and property damage and, having reviewed all available limits and
        premiums as shown on the following page, I: reject the offer of Uninsured and
        Unknown Motorists Coverage with limits equal to my Liability Coverage limits
        for bodily injury and property damage and select lower limits….

Id. at 18. The form further dictates: “I understand and agree that this acknowledgement of

coverage rejection shall be applicable to this policy and any renewal policy or supplement

thereto unless I make a written request for a change in this coverage to the company.” Id. The

form also provides the Serdas the option to “reject Uninsured and Unknown Motorists Coverage

in its entirety.” Id.

                                                  5
       Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 6 of 14




       These rejection forms “inform the insured that he or she is entitled to purchase UM []

coverage in an amount equal to the policy’s liability limit,” and “that he or she has a right to

reject UM[] coverage altogether.” See Jordan, 2010-NMSC-051, at ¶ 21. The forms, thus,

“enable the insured to make an informed decision about the level of UM[] coverage he or she

wants to purchase….” Id. The Estate further admits that these forms “are part of a certified as

true and complete policy of insurance between the [Serdas] and State Farm,” indicating that the

forms were meaningfully incorporated and endorsed as part of the Serdas’ insurance policies.

See (Doc. 34) at 5. The written rejection forms “clearly and unambiguously call to the attention

of the insured the fact that such coverage has been waived,” and thus, evidence an “objective

manifestation of the [Serdas’] decision to reject [full UM coverage],” which was validly

incorporated into their policy. See Jordan, 2010-NMSC-051, at ¶ 18. As a result, State Farm’s

rejection forms comply with the first three technical requirements mandated by Jordan.

       Nevertheless, the Estate contends that the rejection forms were “confusing” because they

offered coverage options higher than the Serdas were entitled to purchase and they failed to

explain coverage options for “stacking” their insurance policies. See (Doc. 28) at 4-6. Jordan

and its progeny make clear, however, that “[l]isting higher UM[] coverage amounts than an

insured may select for a given bodily injury liability level does not create a fatal ambiguity[.]”

Jaramillo v. Gov’t Employees Ins. Co., 2011 WL 13085936, at *6 (D.N.M.). Specifically, in

Jordan, the insurer offered “coverage options ranging from the statutory minimum up to $2

million, along with a statement informing the insureds that they could ‘only purchase [UM]

insurance up to the Bodily Injury Liability limits’” of $100,000 per person. 2010-NMSC-051, at

¶ 5, 31 (internal punctuation omitted).




                                                  6
       Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 7 of 14




        Despite the wide range of available coverage options listed, the Jordan Court concluded

that the insurer meaningfully offered UM coverage equal to the insured’s liability limits. Id. at ¶

31-32; see also Jaramillo, 2011 WL 13085936, at *6 (explaining that “Jordan Court held that

the [rejection] was insufficient not because it included quotations for UM[] coverage higher than

liability limits, but because it did not provide the premium costs for each available coverage

option”). Likewise, here, State Farm provided the Serdas with a range of coverage options that

included a plan with UM coverage equal to their liability limits. Under Jordan, such a range of

options is permissible, even if the insurer lists additional plans that the insured is not eligible to

purchase. See Jordan, 2010-NMSC-051, at ¶ 31.

        Next, every insurance policy is presupposed to “stack” coverage unless an “anti-stacking

clause” precludes it. Jaramillo, 573 Fed. Appx. at 744-45. In addition, “Jordan does not

mandate—either explicitly or implicitly—that a rejection of UM[] coverage equal to a policy’s

liability limits is invalid without a ‘discussion’ or ‘explanation’ of stacking principles.” Id. at

747. Thus, the Estate’s claim that the menu was “confusing” for its failure to discuss stacking is

without merit. Indeed, because stacking is the default, an insurer need only explain stacking

when it seeks to preclude its application. Indisputably, here, the policies are subject to the

default stacking policy and thus, no further explanation was needed. See (Doc. 32) at 3

(explaining that “[t]here is no stacking dispute in this case” because challenged “policies are

stackable”).

        In sum, the Estate reads Jordan to require finite detail and a level of precision plainly not

required under New Mexico law. Jordan’s first three requirements mandate that State Farm

offer a UM coverage plan equal to the Serdas’ liability limits, afford the Serdas the opportunity

to reject UM coverage in full, and memorialize their written rejection by incorporating it into the



                                                   7
       Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 8 of 14




insurance policies. These three requirements were met, and thus, State Farm satisfied the first

three Jordan factors as a matter of law.

       B. State Farm’s Compliance with Jordan Factor (4)

       Lastly, the Court must determine whether State Farm “inform[ed] the insured about

premium costs corresponding to the available levels of coverage[.]” See Jordan, 2010-NMSC-

051, at ¶ 22. In requiring the insurer to offer their insured “UM[] coverage in a meaningful

way,” the insurer must guarantee that the insured’s decision is “knowing and intelligent.” Curry

v. Great Nw. Ins. Co., 2014-NMCA-031, ¶ 14, 320 P.3d 482. To facilitate the insured’s

“informed decision about the level of UM[] coverage he or she wants to purchase,” the insurer

must “provid[e] the insured with a menu of coverage options and corresponding premium costs.”

Curry, 2014-NMCA-031, at ¶ 14 (citing Jordan, 2010-NMSC-051, at ¶ 21). This requirement

places the burden on the insurer to “fully inform their insureds regarding UM[] coverage options

and corresponding premium costs.” Sinclair v. Zurich Am. Ins. Co., 141 F. Supp. 3d 1162, 1168

(D.N.M. 2015) (explaining that “Curry reaffirmed Jordan’s requirement that insurers must offer

UM[] coverage in a meaningful way”).

       Indeed, under New Mexico law, insureds “cannot make an informed decision about UM[]

coverage ‘without first receiving information from the insurance company.’” Id. (quoting Weed

Warrior Servs., 2010-NMSC-050, at ¶ 13). As a result, “cases recognize that the burden is on

the insurer to provide the premium costs for all levels of UM[] coverage offered to the insured.”

Id. (internal citations omitted). This requirement, as with the other requirements set forth in

Jordan, is “stringent” and strictly construed against the insurer. See Soseeah v. Sentry Ins., 2014

WL 11430945, at *2 (D.N.M.); accord Jaramillo, 573 Fed. Appx. at 743 (explaining that UM




                                                 8
       Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 9 of 14




coverage policies offering lower coverage than maximum possible “must be construed strictly to

protect the insured”).

       The parties both attach the relevant insurance policies and the corresponding menus

listing the available premiums. State Farm provides several additional insurance policies, some

expired and others pertaining to vehicles not at issue. See, e.g., (Doc. 24-3) at 1-2 (insurance

policy for 2010 Toyota Prius); (Doc. 24-2) at 1-2 (2011 insurance policy for Isuzu Axiom).

Nevertheless, the parties agree that the pertinent policies before the Court are: policy numbers

31-3320-204G (2012 Honda Civic); 31-3320-2P (1989 Toyota Camry); 31-3320-204Z (2014

Toyota Corolla; 31-3320-2A (2015 Toyota Prius); and 31-3320-204G (2004 Isuzu Axiom).

(Doc. 28) at 2.

       Two of the five policies provide invoices with matching menus of UM coverage: the

policies for the 2012 Honda Civic and the 2014 Toyota Corolla. (Doc. 24-4) at 1-4; (Doc. 24-5)

at 1-4; (Doc. 25) at 20-25. The remaining three policies, however, provide coverage options that

do not correspond to the rates on the Serdas’ invoices. For example, the invoice for the 1989

Toyota Camry states that the Serdas selected a UM coverage plan with a corresponding

semiannual premium rate of $60.12. See (Doc. 24-1) at 4. On the following page, the Serdas’

plan for UM coverage is again listed with a semiannual premium of $60.12. Id. at 6. Yet, the

corresponding menu listing nearly 300 UM coverage options does not include a policy choice

with a $60.12 premium. Id. at 7.

       The question before the Court is, thus: what if the insurer provides a menu of rates, as

required under Jordan, but that menu lists incorrect premium quotes with the corresponding

available plans of UM coverage? This question plagues three of State Farm’s five policies. The

Court looks to New Mexico state law for the answer. See Coll v. First Am. Title Ins. Co., 642



                                                 9
      Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 10 of 14




F.3d 876, 886 (10th Cir. 2011) (explaining that federal court’s task in applying state law is to

follow or predict what state’s highest court would do).

       Jordan plainly requires that an insurer “inform the insured about premium costs

corresponding to the available levels of [UM] coverage….” Jordan, 2010-NMSC-051, at ¶ 22;

accord Jaramillo, 573 Fed. Appx. at 748 (explaining that “Jordan does, of course, require that

insurers provide the premium costs when offering UM[] coverage”) (emphasis in original). In

fashioning this mandate, the New Mexico Supreme Court reasoned that “by including premium

prices for each available UM[] coverage level, insurance carriers meaningfully enable consumers

to make a knowing and intelligent purchase or rejection of UM[] coverage.” Jordan, 2010-

NMSC-051, at ¶ 24. The Supreme Court further explained, “[r]equiring insurers to provide a list

of coverage options with corresponding costs actually enhances freedom of contract because

insureds’ expectations will be met and they will get exactly what they consciously choose to pay

for.” Id.

       Here, the premium costs corresponding to the available UM coverage plans are

inaccurate. As a result, State Farm has not complied with Jordan’s mandate to include

“premium costs corresponding to the available levels of [UM] coverage.” See Jordan, 2010-

NMSC-051, at ¶ 22 (emphasis added). A contrary holding belies Jordan’s intent “to prescribe

workable requirements for a valid and meaningful rejection” of UM coverage, and contradicts

Jordan’s purpose of ensuring that the insured’s “expectations [are] met.” See id. at ¶¶ 20, 24.

Indeed, providing the insured with inaccurate listings neither promotes “transparency in pricing”

nor supports the insured’s ability to “make an informed choice about their desired level of

coverage.” See Hawley v. Farm Bureau Prop. & Cas. Ins. Co., 2019 WL 4747996, at *4




                                                10
        Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 11 of 14




(D.N.M.) (explaining policy supporting Jordan’s decision). This Court is strained to accept that

Jordan permits such a practice.

        State Farm proffers no explanation as to why the premiums reflected in their menus do

not match the prices listed on the Serdas’ invoices. Instead, State Farm asserts “the documents

speak for themselves.” (Doc. 32) at 1. State Farm further claims “[i]t is not clear why these

premiums are confusing at all.” Id. at 5. Nevertheless, even if State Farm did proffer an

explanation as to the menus’ inconsistencies, a post hoc explanation would not protect State

Farm from liability. See Sinclair, 141 F. Supp. 3d at 1168 (holding that insured “had no

obligation … to get additional information about the cost of the premiums”). Plainly stated, it

was State Farm’s responsibility to inform the Serdas about the premium costs corresponding to

the available levels of UM coverage at the time they selected their insurance plans. See Jordan,

2010-NMSC-051, at ¶ 22. In failing to do so, the Serdas were stripped of their ability to make a

knowing and intelligent purchase of UM coverage as required under New Mexico law. See id. at

¶ 24.

        In closing, the requirements set forth in Jordan are not optional. Id. at ¶ 35 (requiring

“full compliance with the requirements of the law”); accord Delgado v. Liberty Mut. Fire Ins.

Co., 2016 WL 7448312, at *7 (D.N.M.) (explaining that “[i]f any other levels of UM coverage

are offered, the premium cost for those levels must also be provided”) (emphasis added);

Casados v. Safeco Ins. Co. of Am., 2014 WL 11511720, at *8 (D.N.M.) (holding that Jordan

“determined the form and manner that offers and rejections of UM[] coverage must take”)

(emphasis added); Whelan v. State Farm Mut. Auto. Ins. Co., 2014-NMSC-021, ¶¶ 24-25, 329

P.3d 646 (concluding that Jordan “requires” insurers to disclose “the premium charges

corresponding to each available option” of UM coverage); Valdez v. Metro. Prop. & Cas. Ins.



                                                 11
      Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 12 of 14




Co., 867 F. Supp. 2d 1143, 1179 (D.N.M. 2012) (explaining Jordan’s requirements “must” be

met “for a written rejection of [UM] coverage to be valid”). Rather, the New Mexico Supreme

Court requires that insurers disclose the premium prices for each listed UM coverage level.

Jordan, 2010-NMSC-051, at ¶ 21. Likewise, this Court concludes that the rationale supporting

Jordan further requires that the premium quotes listed be accurate. In providing inaccurate

premium quotes, State Farm failed to provide a viable menu of UM insurance plans for three of

the Serdas’ five policies. As a result, State Farm has not satisfied this final element of Jordan.

         When an insurer fails to “provide the premium costs for each available coverage option,”

the insured’s rejection is “insufficient as a matter of law.” Id. at ¶ 32. In New Mexico, the

proper remedy when an insurer fails to comply with Jordan’s mandate is to “read[] UM coverage

at the liability limits into the [p]olicy.” Id. at ¶ 33. Therefore, as a matter of law, the Serdas’

three invalid automobile polices provide UM coverage equal to their liability limits of $100,000

per person and $300,000 per incident.

   IV.      Conclusion

         In sum, the undisputed material facts of this case demonstrate that State Farm failed to

obtain valid rejections of UM coverage on three of the Serdas’ insurance policies: policy

numbers 31-3320-2P (1989 Toyota Camry); 31-3320-2A (2015 Toyota Prius); and 31-3320-

204G (2004 Isuzu Axiom). The Court concludes that no reasonable jury could find that these

three policies satisfy the strict requirements of Jordan. Therefore, New Mexico law mandates

that each of these policies are reformed to provide UM coverage equal to the Serdas’ liability

limits. The Court further concludes that the undisputed material facts of this case demonstrate

that the Serdas’ remaining two insurance policies—31-3320-204G (2012 Honda Civic) and 31-




                                                  12
      Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 13 of 14




3320-204Z (2014 Toyota Corolla)—include valid rejections of full UM coverage. No reasonable

jury could find that these two policies fail to satisfy New Mexico law.

       Based on the foregoing, the undisputed material facts of this case require, as a matter of

law, reformation of the three policies with invalid rejections, to provide UM coverage of

$100,000 per person and $300,000 per incident. As a result, the Serdas’ total stacked coverage is

$350,000 per person (three policies with liability limits of $100,000 and two policies with valid

rejections of lower coverage for $25,000) and $1,000,000 per incident (three policies with

liability limits of $300,000 and two policies with valid rejections of lower coverage for $50,000).

       In the absence of a genuine dispute of material facts, the Court grants in part and denies

in part State Farm’s Motion for Summary Judgment (Doc. 24) and grants in part and denies in

part the Estate’s Cross-Motion for Summary Judgment (Doc. 28). Consistent with this

conclusion, the Court notes that the Estate’s breach of contract claim (Count II) survives as to

three of State Farm’s five policies—the reformed policies delineated above.

       IT IS, THEREFORE, ORDERED that:

       1. State Farm’s Motion for Summary Judgment (Doc. 24) is granted in part and denied in

part in that summary judgment is entered in favor of State Farm and against the Estate on the

Estate’s declaratory judgment claim (Count I) and breach of contract claim (Count II) with

respect to State Farm policies 31-3320-204G (2012 Honda Civic) and 31-3320-204Z (2014

Toyota Corolla);

       2. those claims are dismissed with prejudice;

       3. the Estate’s Cross-Motion for Summary Judgment (Doc. 28) is granted in part and

denied in part in that summary judgment is entered in favor of the Estate and against State Farm

on the Estate’s declaratory judgment claim (Count I) with respect to State Farm policies 31-



                                                13
      Case 1:19-cv-00529-KG-JFR Document 42 Filed 11/25/20 Page 14 of 14




3320-2P (1989 Toyota Camry); 31-3320-2A (2015 Toyota Prius); and 31-3320-204G (2004

Isuzu Axiom); and

       4. State Farm policies 31-3320-2P (1989 Toyota Camry); 31-3320-2A (2015 Toyota

Prius); and 31-3320-204G (2004 Isuzu Axiom) are each adjudged reformed to provide UM

coverage of $100,000 per person and $300,000 per incident.

       IT IS ORDERED.



                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE




                                             14
